Citation Nr: 1825155	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  14-22 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jonathan M. Estes, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1984 to September 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).  

In June 2017, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.  At such time, the Veteran waived Agency of Original Jurisdiction (AOJ) consideration of the evidence associated with the record since the issuance of the May 2014 statement of the case.  38 C.F.R. § 20.1304(c) (2017).  Therefore, the Board may properly consider such evidence.  However, after the hearing, the Veteran's vocational rehabilitation records were added to the file and she has not waived AOJ consideration of such evidence.  However, as her claim is being remanded, the AOJ will have an opportunity to review such evidence in the readjducation of her claim.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that she is afforded every possible consideration.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).

The Veteran contends that her service-connected disabilities render her unable to secure or follow a substantially gainful employment.  For the appeal period stemming from her October 2010 claim, she is service-connected for posttraumatic stress disorder (PTSD), a total abdominal hysterectomy, patellofemoral syndrome in her bilateral knees, traumatic septal deviation, and a right eye residual scar.  She specifically asserts that her PTSD primarily impairs her ability to secure or follow employment. 

At her June 2017 Board hearing, the Veteran testified that she has only been treated at the Montgomery VA Medical Center for her service-connected disabilities.  With regard to her PTSD, she reported that she receives treatment every three months and her most recent appointment had been in December 2016.  The Veteran further testified that she had applied for disability benefits from the Social Security Administration (SSA) in 2004, but was denied.

The Board finds a remand is necessary in order to obtain potentially relevant VA treatment records and SSA records.  In this regard, the Veteran testified to current and continuing treatment through VA for her PTSD.  The most recent VA treatment records associated with the record are dated in March 2014.  As VA medical records are constructively of record and must be obtained, the AOJ should obtain VA treatment records dating from March 2014 to the present.  See 38 C.F.R. 
§ 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992); Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016). 

Additionally, the AOJ should obtain the potentially relevant SSA records.  As noted previously, the Veteran has reported that SSA denied her claim in 2004.  However, there is no indication in the record that such records would not be relevant to her TDIU claim; rather, the opposite is likely true as they would shed light on the Veteran's functional impairment in relation to her ability to work.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (VA is only required to obtain Social Security records when those records are potentially relevant to the claim on appeal, i.e., those that relate to the injury for which benefits are sought and have a reasonable possibility of helping to substantiate the claim).  Moreover, the Board notes that VA has a duty to obtain SSA records when it has actual notice that the Veteran has applied for SSA benefits.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Accordingly, on remand, the Veteran's complete SSA records, including any administrative decision(s) and underlying medical records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's complete VA treatment records dated from March 2014 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Obtain the Veteran's complete SSA records, including any administrative decision(s) and underlying medical records.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C. 
§ 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence. If the claim remains denied, the Veteran and her representative should be issued a supplemental statement of the case. An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order. The Board intimates no opinion as to the outcome of this case. The Veteran need take no action until so informed. The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




